Citation Nr: 0011426	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance in accordance with 
Chapter 30, Title 38 of the United States Code.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 
determination by the Muskogee, Oklahoma RO that the veteran 
was not eligible for educational assistance in accordance 
with Chapter 30, Title 38 of the United States Code, the All-
Volunteer Force Educational Assistance Program (Montgomery GI 
Bill).  Eligibility for educational assistance was denied on 
the basis that the veteran had declined Chapter 30 
participation.

In October 1998, a hearing was held at the San Diego, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

This case was before the Board in May 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran had active duty from November 16, 1992 to 
September 6, 1995.

2.  The veteran's service was characterized as "Honorable" 
and he was involuntarily separated from service for the 
convenience of the government due to a reduction in force.

3.  Information from Defense Finance and Accounting Services 
(DFAS) and December 1992 and January 1993 Leave and Earnings 
Statements indicates that $100 of the veteran's basic 
military pay was withheld in December 1992 for participation 
in the Chapter 30 educational program.

4.  Information from DFAS further indicates that the veteran 
disenrolled from the Chapter 30 educational program in 
January 1993; therefore, the $100 deduction from his basic 
military pay was refunded at that time.

5.  There is no evidence, nor has the veteran's alleged, that 
he ever withdrew his election to disenroll.


CONCLUSION OF LAW

Eligibility for educational assistance in accordance with 
Chapter 30, Title 38 of the United States Code is not shown 
as a matter of law.  38 U.S.C.A. § 3011 (West 1991); 38 
C.F.R. § 21.7042 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to educational 
assistance in accordance with Chapter 30, Title 38 of the 
United States Code, the All-Volunteer Force Educational 
Assistance Program (Montgomery GI Bill).  He further contends 
that although he elected to disenroll after initial 
participation in the program, his decision to disenroll was 
based on incorrect information received form the Navy.  
Specifically, he contends that he was told that educational 
benefits were not available for post-graduate studies.

A veteran is eligible for Chapter 30 educational assistance 
if he meets the following requirements: 1) he first became a 
member of the Armed Forces or entered active duty after June 
30, 1985; 2) he serves at least three years of active duty, 
or, if his obligated period of active duty is less than three 
years, serves at least two years of active duty; 3) he is on 
active duty or is separated from active duty based on 
honorable service; and 4) he elects to participate in the 
educational assistance program by contributing $100 per month 
for the first 12 months of his enlistment.  The length of 
active duty requirement will be considered to have been met 
if separation is based on disability, hardship, or a physical 
or mental condition that interferes with the veteran's 
performance of duty as determined by the service department; 
if the separation is for the convenience of the government 
and the veteran served at least 20 months of an obligated 
enlistment period of less than three years, or at least 30 
months of an obligated enlistment period of at least three 
years; or if the veteran is involuntarily separated for the 
convenience of the government due to a reduction in force.  
38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042 (1999); see Harvey v. 
Brown, 6 Vet. App. 416 (1994).

The veteran's DD Form 214 shows that he entered active duty 
on November 16, 1992, and that he was released from active 
duty effective September 6, 1995, due to a reduction in 
force.  The evidence of record includes the veteran's Leave 
and Earnings Statements for December 1992 and January 1993.  
These statements indicate that the veteran contributed 
$100.00 toward the Chapter 30 educational program in December 
1992.

Information from Defense Finance and Accounting Services 
(DFAS) also shows that the veteran disenrolled from the 
Chapter 30 educational program in January 1993.  In a report 
of contact dated in October 1999, the RO noted the following 
information received form DFAS:

Monthly deduction for MGIB [Montgomery GI 
Bill] was started in December 1992.  In 
January 1993, DFAS received and processed 
a document to stop veteran[']s 
participation in the MGIB.  Document is 
no longer on file.  The $100.00 that was 
deducted in December 1992 was refunded to 
veteran in January 1993.

During a February 1998 personal hearing, the veteran 
testified that he attended a lecture about the GI Bill during 
boot camp, at which time he was told that he "was not 
eligible for the GI [B]ill" because he "already had a 
college degree."  He stated that he "contributed 4 or 6 
months to the . . . GI [B]ill and then had it stopped, based 
upon the information" he had received.  During an October 
1998 Travel Board hearing, the veteran testified that "the 
reason why [he] chose to disenroll was [that he] was told the 
benefits were not applicable to post graduate work."  He 
stated that "about a year later" he learned that he had 
been given incorrect information about the GI Bill.  He 
further stated that in "August '95" he "started following 
up" on this information; however, when asked if he ever 
actually reenrolled in the program or whether he made further 
contributions to the Chapter 30 program, the veteran 
answered, "No, no I don't think so."

The Board has reviewed the evidence of record and finds that 
the requirements for eligibility for educational assistance 
have not been met.  The evidence shows that the veteran only 
contributed $100.00 of his basic military pay to the Chapter 
30 educational program before disenrolling from the program 
in January 1993.  The evidence does not show that the veteran 
ever withdrew his election to disenroll and began 
contributing to the Chapter 30 program again.  The veteran 
essentially argues that he disenrolled from the Chapter 30 
educational program because he was misinformed about his 
eligibility for such benefits during service.  Although the 
Board is sympathetic to the veteran's situation, the 
applicable laws and regulations leave the Board no room for 
leeway in this case.  For this reason the Board has 
determined that eligibility for educational assistance in 
accordance with Chapter 30, Title 38 of the United States 
Code is not shown as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to educational assistance in 
accordance with Chapter 30, Title 38 of the United States 
Code is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

